     Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 1 of 30
                                                                                     Filed 8/28/2019 11 :23 AM
                                                                                                   Cathy Stuart
                                                                                                   District Clerk
                                                                                         Victoria County, Texas
                                                                                              By: Bobbi Ellinger

                                                   19-08-84912-D                    Exhibit 1
                                  CAUSE NO. _ _ _ __

Frank Reyes,                                  §             IN THE DISTRICT COURT OF
                                              §
                    Plaintiff                 §
                                              §
v.                                            §
                                              §               VICTORIA COUNTY, TEXAS
Federated Mutual Insurance Company            §
                                              §
                    Defendant                 §
                                              §
                                              §                - - - JUDICIAL       DISTRICT

     PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES,
REQUEST FOR PRODUCTION, INTERROGATORIES, REQUEST FOR ADMISSIONS
                        AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF Frank Reyes ("Plaintiff') and files this Original Petition

against Federated Mutual Insurance Company ("Defendant") and, in support thereof, would

respectfully show the Court the following:

                                                  I.
                       DISCOVERY CONTROL PLAN AND MONETARY RELIEF


        1.     Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

        2.     Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney's

fees. Tex. R. Civ. P. 47(c)(4).

                                               II.
                                     CONDITIONS PRECEDENT




                                                                                                  1
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 2 of 30




         3.    Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurred.

                                                  III.
                                PARTIES, JURISDICTION AND VENUE


                                            A.     PARTIES.


         4.    Plaintiff Frank Reyes is a Texas resident(s), who maintains businesses at at 307 E.

Rio Grande St., 313 Rio Grande St., and 319 Rio Grande St., Victoria County, Victoria, TX

77901.

         5.    Defendant Federated Mutual Insurance Company is an insurance company doing

business in the State of Texas, which may be served through Adrian P Johnson at 9001 Airport

Fwy Ste 500 North Richland Hills, TX 76180-7773. As it relates to the event giving rise to this

Petition, Plaintiff invokes the right to institute this suit against any entity that was conducting

business using the assumed or common name of Federated Mutual Insurance Company.

Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the Court to order Defendant to substitute its true

name if different from the name stated herein.

                                       B.        JURISDICTION .


         6.    The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

         7.    The Court has both general and specific personal jurisdiction over Defendant.

The Court has general jurisdiction over Defendant, as Defendant has sufficient minimum

contacts with and within this State and has purposefully availed itself of the privilege of

conducting activities within this State, thus invoking the benefits, protections, and obligations of

this State' s laws. Defendant's contacts with this State, which are continuous and systematic,


                                                                                                  2
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 3 of 30




include doing business in Texas, selling and delivering insurance products in Texas, entering into

contracts for insurance in Texas with Texas residents, insuring property located in Texas,

underwriting insurance policies in Texas, accepting policy premiums in Texas and adjusting

insurance claims in Texas.      This activity was not the unilateral activity of another party or a

third person.

        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in

suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident,

with regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business

of insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Victoria County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff

affirmatively assert the Court's exercise of jurisdiction over Defendant comports with

"traditional notions of fair play and substantial justice."

                                            c.      VENUE.


        10.     Venue is proper in Victoria County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Victoria County. Tex. Civ. Prac. & Rem. Code



                                                                                                   3
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 4 of 30




§ 15.002(a)(l). The property subject to this dispute and which is owned by Plaintiff is located in

Victoria County. The insurance policy insuring the property was executed in Victoria County.

The damage to the property resulted from an event or occurrence in Victoria County. The

resulting insurance claim that was made by Plaintiff, the property inspection performed by

Defendant, and the denial and/or underpayment of the insurance claim by Defendant occurred in

Victoria County.

                                                 IV.
                                       FACTUAL BACKGROUND


        11.    Frank Reyes is a named insured under a property insurance policy issued by

Federated Mutual Insurance Company. The policy number is ** *5514.

        12.    On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

Victoria County. This resulted in roof and interior damage to Plaintiffs multiple properties.

Specifically, the storm cracked and caused objects to crash into the buildings and their roofs,

allowing water to enter the premises. As a result, the water stained and cracked ceilings and

walls. Thereafter, Plaintiff filed a claim on his insurance policy.

        13.    Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

        14.    Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        15.    Defendant performed an outcome-oriented investigation of Plaintiffs claim.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's




                                                                                                4
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 5 of 30




claims handling included both an unreasonable investigation and underpayment of Plaintiffs

claim.

                                                 v.
                             CAUSES OF ACTION AND ATTORNEY'S FEES


         16.   Plaintiff incorporates the foregoing for all purposes.

         A.    BREACH OF CONTRACT


         17.   Plaintiff and Defendant entered into an insurance contract. Defendant breached

this contract by, without limitation, inadequately and/or improperly investigating Plaintiffs

insurance claim,    wrongfully denying and/or underpaying the claim. Defendant damaged

Plaintiff through its actions and/or inactions described herein.

         B.    PROMPT PAYMENT OF CLAIMS STATUTE


         18.   Defendant's failure to pay for Plaintiffs losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.001 et seq. of

the Texas Insurance Code, including without limitation§§ 542.055-.058.

         19.   In addition to Plaintiffs claim for damages, Defendant's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section

542.060 of the Texas Insurance Code.

         c.    BAD FAITH


         20.   Defendant is an insurance company and insured Plaintiffs property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

         21.   Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, making statements misrepresenting the terms and/or benefits of the policy.

         22.   Defendant also violated Section 541 .060 by, without limitation:


                                                                                                  5
Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 6 of 30




         a.     Misrepresenting to Plaintiff a material fact or policy provision relating to

                coverage at issue;

         b.     Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                settlement of a claim with respect to which the insurer's liability had

                become reasonably clear;

         c.     Failing to promptly provide to Plaintiff a reasonable explanation of the

                basis in the policy, in relation to the facts or applicable law, for the

                insurer's denial of a claim or offer of a compromised settlement of a claim;

         d.     Failing within a reasonable time to affirm or deny coverage of a claim to

                Plaintiff or submit a reservation of rights to Plaintiff; and/or

         e.     Refusing to pay the claim without conducting a reasonable investigation

                with respect to the claim;

   23.   Defendant violated Section 541.061 by, without limitation:

         a.     Making an untrue statement of material fact;

         b.     Failing to state a material fact necessary to make other statements made

                not misleading considering the circumstances under which the statements

                were made;

         c.     Making a statement in a manner that would mislead a reasonably prudent

                person to a false conclusion of a material fact;

         d.     Making a material misstatement of law; and/or

         e.     Failing to disclose a matter required by law to be disclosed.




                                                                                          6
   Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 7 of 30




          24.   Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section

541 .152(a)-(b).

          D.    Additional Claims & Damages.

          25.   Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, without limitation, damages resulting

from Defendant's delay in payment, resulting from Defendant's unreasonable investigation.

This includes, without limitation, costs for temporary repairs, additional property damage to

Plaintiffs home during the pendency of the claims process and this litigation, costs associated

with appraisal costs or sums related to pre-appraisal damage assessments.

          26.   Plaintiff also seeks damages to compensate Plaintiff for the tangible and

intangible consequences, suffering, stress and mental anguish of having to live with an

unrepaired home for months.

          E.    ATTORNEY'S FEES


          27.   Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any

appeal.

          28.   Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.




                                                                                                 7
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 8 of 30




        29.     Plaintiff further prays that he be awarded all reasonable attorney ' s fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541 .152 and

542.060 of the Texas Insurance Code.

                                                 VI.
                                        DISCOVERY REQUESTS



        30.     Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty

(50) days of its receipt of the same. See Exhibit A, attached hereto.

                                                VII.
                                   TEX. R. CIV. P. 193.7 NOTICE.


       31.      Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                                VIII.
                                            JURY DEMAND



       32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.

                                                 IX.
                                               PRAYER


       33 .    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment




                                                                                                     8
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 9 of 30




against Defendant for actual damages, together with exemplary damages, statutory damages,

treble damages, statutory interest, pre-judgment interest, post-judgment interest, attorney's fees,

costs of suit, and for all such other and further relief, both general and special, in law and in

equity, to which Plaintiff may be justly entitled.




                                                     Respectfully submitted,

                                                     LAW OFFICES OF MANUEL SOLIS, PC
                                                     6657 Navigation Blvd.
                                                     Houston, TX 77011
                                                     Phone: (713)277-7838
                                                     Fax: (281) 377-3924

                                                     By:/s/ Stephen R. Walker
                                                     Stephen R. Walker
                                                     Texas Bar No. 24034729
                                                     Email: swalker@manuelsolis.com
                                                     Gregory J. Finney
                                                     Texas Bar No. 24044430
                                                     Email: gfinney@manuelsolis.com
                                                     Juan A. Solis
                                                     Texas Bar No. 24103040
                                                     Email: jusolis@manuelsolis.com

                                                     ATTORNEYS FOR PLAINTIFF




                                                                                                 9
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 10 of 30




                                           EXHIBIT A


            PLAINTIFF'S REQUEST FOR DISCLOSURES TO DEFENDANT

1.      Pursuant to Tex. R. Civ. P. 194 & 195, Plaintiff serves his Request for Disclosures upon
Defendant. Plaintiff requests that Defendant provide the information or material described in
Rules 194.2(a) through (1) and 195. Defendant's responses to the same are due within 50 days of
the service of this request.

PLAINTIFF'S REQUEST FOR PRODUCTION, INTERROGATORIES AND REQUEST
                  FOR ADMISSIONS TO DEFENDANT

2.      Pursuant to Tex. R. Civ. P. 196, 197 and 198, Plaintiff serves his Request for Production,
Interrogatories and Request for Admissions upon Defendant. Defendant's responses to the same
are due within 50 days of the service of these requests .

                                         DEFINITIONS

3.     The following terms are defined and used in these requests as follows:

4.     "Plaintiff', "Plaintiff(s)" means Frank Reyes, and all representatives acting or
purporting to act on their behalf with respect to any matter inquired about in these discovery
requests.

5.     "Defendant", "Defendant(s)" means Federated Mutual Insurance Company, and all
representatives, purporting to act on its behalf with respect to any matter inquired about in these
discovery requests.

6.      "You" or "Your" or "Yours" or "Yourself' means Federated Mutual Insurance
Company, and all representatives acting or purporting to act on your behalf with respect to any
matter inquired about in these discovery requests.

7.      The term "person" or "individual" or "entity" means and includes, without limitation,
every natural person, association, firm, partnership, corporation, board, committee, agency,
commission, legal entity of any form or type, and every other organization or entity, whether
public or private.

8.     The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neutral.

9.     "Statement" includes any written or graphic statement signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electronic or other
recording or transcription thereof which is a substantially verbatim recital of an oral statement by
the person making it and contemporaneously recorded. This includes any "Witness Statement."
See Tex. R. Civ. P. 192.3(h)

                                                                                                 10
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 11 of 30




10.     "Document" or "Documents and Materials" includes, but is not limited to, the originals
and all copies of written, reported, recorded or graphic matter however produced or reproduced,
which is now or was at any time in the possession, custody, or control of the producing party, the
party's attorneys, accountants, or any of their agents, including but not limited to, all papers,
books, accounts, drawings, graphs, charts, photographs, electronic or videotape recordings, and
any other data compilations from which information can be obtained and translated, if necessary,
by the person from whom production is sought, into reasonably usable form, or all of the
foregoing upon which notations and writings have been made and which do not appear on the
original.

11 .   "Identify" when referring:

           a. to a person, means to state his or her full name, present or last known business or
              residential address, e-mail address and phone number;
           b. to a public or private corporation, partnership, association, or organization, or a
              governmental agency, means to state its full name, present or last known business
              address, e-mail address, and phone number;
           c. to a statement, means to identify who made it, who took or recorded it, and all
              persons, if any, present during the making thereof; to state when, where, and how
              it was taken or recorded; and to identify who was present or had last known
              possession, custody, or control thereof;
           d. to a document, means to give a reasonably detailed description thereof, including,
              if applicable, when, where, and how it was made; to identify who made it; and to
              identify who was present or had last known possession, custody or control
              thereof; and,
           e. to any other tangible thing, means to give a reasonably detailed description
              thereof, including, if applicable, when, where, and how it was made; to identify
              who made it; and to identify whom has present or had last known possession,
              custody or control thereof.

12.      The phrases "relating", "relating to'', "all documents relating to", "all documents
related to", and "all other documents relating to" (along with all similar phrases) mean and
include all documents that relate in any way to the subject matter in question and/or the subject
matter of the specific request, including, without limitation, all documents that contain, record,
reflect, summarize, evaluate, comment upon, or discuss that subject matter or that in any manner
state the background of, or were the basis for, or that relate to, record, evaluate, comment upon,
or were referred to, relied upon, utilized, generated, transmitted, or received in arriving at
conclusion(s), opinion( s), estimate( s), position( s), decision( s), belief( s), or assertion(s)
concerning the subject matter in question.

13.     "Communication" refers to any transm1ss10n of information, including without
limitation correspondence, documents, reports, telephone calls, e-mail, text messages, private
messages, or conversations.


                                                                                               11
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 12 of 30




14.    "Demand" or "Legal Demand" or "Demand Letter" refers to any demand or notice of
claim sent to you by Plaintiffs counsel on or about June 14, 2019.

15.     "Lawsuit" means the lawsuit styled captioned above in the "Petition" filed m the
Judicial District Courts of Victoria County, Texas.

16.      "Petition" refers to the Original Petition along with all amendments and supplements
thereto.

17.    "Cause" or "Matter" are generic references encompassing any one or all the following :
the Claim, Demand, Claim-related dispute, Lawsuit, and Petition.

18.    "Damage(s)" or "Loss(es)" or "Property Damage(s)" is the property damage(s)
sustained by the Subject Property made the basis of the Claim, the denial of which is made the
basis of the Lawsuit. This term includes "Other damages."

19.    "Other Damages" means debris removal, temporary repairs, tree and shrub removal,
personal property removal and storage, loss of use and additional living expenses.

20.    "Insured Location" or "Subject Property" shall mean and refer to real property located
at 307 E. Rio Grande St. Victoria, TX 77901, 313 E. Rio Grande St. Victoria, TX 77901, and
319 E. Rio Grande St. Victoria, TX 77901. Insofar as the Claim relates to damage to "Other
Property" not physically located at this address, but still covered by the Policy, include such
property as being part of the "Subject Property."

21.    "Dwelling" or "Residence" means the dwelling located at the Insured Location at the
time of the Event.

22.    "Commercial Structure(s)" are insured commercial building(s) or structures at the
Insured Location.

23.    "Other Structures" means any insured structures located at the Insured Location during
the Event that are set apart from the Residence (or) Commercial Structure by a clear space,
including those connected only by a fence, utility line, or similar connection.

24.    "Personal Property" means any or all of the personal property and business personal
property that is the subject of the claims made against Defendant(s) in this Lawsuit.

25.    "Other Property" means any other type of insured property or chattel property made the
basis of the Claim, whether or not located at the insured location.

26.    "Date of Loss" or (as abbreviated) "DOL," is August 25, 2017 and/or the date the
insured property was damaged.

27.    The "Relevant Time Frame," or "Relevant Period" (unless otherwise specified) is from

                                                                                            12
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 13 of 30




August 25, 2017 through the present. If a different period and/or time frame is relevant to a
particular request, that request will say so. If it does, follow the time frame specified.

28.    "Policy" is policy number Federated Mutual Insurance Company Policy No. xxxx.5514
and/or all relevant policies of insurance purchased from, and issued by you as to the Subject
Property. If more than one insurance policy is applicable and/or relevant to the Claim and
Lawsuit, then the term Policy as used below refers to all such Policies.

29.    "Policy Period" is the effective date of the Policy, i.e., the Policy inception date, and
termination date, for the Policy in place during the Date of Loss.

30.     "Declarations" or "Declarations Page" which is sometimes referred to informally
and/or in abbreviated form as the "Dec Page," is normally the front page (or pages) of a policy
that specifies the named insured, address, policy period, location of premises, policy limits, and
other key information that varies from insured to insured.

31.     "Claim" is the claim for Property Damage lodged by Plaintiff(s) for the Event, i.e., the
Plaintiff's claim for damage reported to you. Depending on context or matter facts, this may also
encompass the Demand Letter sent by Plaintiff's counsel.

32.     "Other Claim(s)" means other claims for property damage other covered loss, including
prior claims made by Plaintiff(s) relative to the Subject Property, which does not include or
encompass the Claim and/or the allegations made the basis of the Lawsuit.

33.     "Claim number" is and/or shall refer to the number assigned by you to Plaintiff's Claim,
specifically 405363 .

34.    The "Event" is Hurricane Harvey which occurred in and around Victoria County, TX on
August 25, 2017.

35.     "Handle" or "Handled" or "Handling" means claims activity including without
limitation, adjusting, supervision, estimating, settling along with all activity related to your
receipt, adjustment and settling or denying the Claim.

36.    "Claim File" is all paper and electronic records and information obtained, kept and/or
maintained by you or on your behalf, which relates to the Claim(s) submitted by Plaintiff(s) for
the Loss. This includes, without limitation:

           a. Correspondence or records of communication with Plaintiff(s) and any person
              related to the Claim. It includes all Claim(s) handling information, Claim(s)
              adjustment, internal Claim notes, recording(s), annotations, inspections,
              inspection reports, field notes, and communications with inspectors or adjusters,
              request for information to and from any person or entity, which relate to the
              Claim.
           b. All information, which you received, reviewed, cross-referenced, relied upon

                                                                                               13
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 14 of 30




              relative to your handling and disposition of the Claim. This includes all
              references to any internal deadlines and your set for yourself.
           c. All other claim or underwriting file(s), for any other and/or previous loss claim
              made by the Plaintiff(s) relative to the Subject Property, used as part of your
              evaluation, adjustment, denial, or payment regarding the Claim. This includes the
              claim file for these others claims inclusive of all documents, reports, photographs,
              and files of all inspection of the Subject Property, inspection reports of any kind,
              and all estimates of damage.
           d. Insofar as the "Claim File" includes claim-handling guideline(s) promulgated by
              you, and/or the Claim File makes any implicit or explicit reference to such
              guideline(s), include your production such guideline(s) along with the claim file
              unless otherwise produced in response to another request.
           e. Insofar as you produce any guideline separately, you must produce or identify
              information, which connect and/or identify the connection between the claim file
              reference and the guideline, which you separately produced.

37.     "Underwriting File'', means documents or information you (and for the purpose of this
definition, your underwriters and/or underwriting department) reviewed as part of your process
of determining whether to insure the Subject Property, including your evaluation of risk and/or
acceptable risk and the rate you charged for the relevant risk Policy. This includes your
inspection of the Subject Property anything, which you reviewed as part of our underwriting
process. It also includes any correspondence and documents exchanged between you, your agent
or any independent agent and your underwriter(s) and/or underwriting department, including
without limitation questions and answers exchanged between any agent and underwriter(s)
regarding the Subject Property relating to insuring and/or binding the policy for the relevant
Policy Period or preceding policy period.

38.     "Reserve(s)" money set aside or "reserved" to meet future payments associated with the
Claim (or claims related to the Event) incurred but not yet settled at as of the date such reserve(s)
is/are set. This includes initial reserves and all amendments or revisions to reserves made over
time.

39.    "Third Party" means persons or entities other than the parties and their employees.

40.     "Insurance Agent" means the person and/or entity that sold the Policy to Plaintiff. This
definition includes any independent insurance agent.

41.    "Covered Peril" is a damage risk or cause ofloss covered by the Policy.

42.    All definitions should be given their common sense meaning and/or be construed as
broadly as possible. If you do not understand a definition, or if you believe a definition precludes
you response to discovery request absent further clarification, it is incumbent on you to clarify
the definition versus objecting to same and using any such objection as the putative basis for
refusing to respond and/or produce documents. Likewise, if a particular definition does not
apply to you I your company, explain this in your response. By way of hypothetical example, if

                                                                                                  14
 Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 15 of 30




your company does not create declaration pages, explain this in your response, or identify the
document, which carries a different name, but you (believe) serves the same or similar purpose.

                                       INSTRUCTIONS

43.    You have the duty to supplement under the rules. Pursuant to Tex. R. Civ. P. 193.5, you
are under an affirmative duty to supplement your responses to all discovery requests with
information that you may acquire after filing your written response, if such information makes it
known to you that your previous response was incorrect or incomplete when made, or, if the
answer though correct and complete when made, is no longer true and complete and
circumstances are such that a failure to amend would be in substance misleading. you are hereby
requested to agree to so supplement any of your written responses to these discovery requests,
and in the absence of any written objection to this request, it will be presumed that you have
agreed to do so.

44.    If you are withholding information pursuant to any privilege, produce a withholding
statement and/or privilege log as specified in Tex. R. Civ. P. 193.3.

45.     Pursuant to Tex. R. Civ. P. 215, if you fail to comply with proper discovery requests, the
Court may make such orders in regard to the failure as are just, including among others, an order
requiring you or your attorney, or both, to pay reasonable expenses, including attorney's fees,
caused by the failure. This includes timely responses to all requests . you are on notice that
needless delays, improper and/or spurious objections will increase litigation fees and costs.
Plaintiff(s) will seek fees and costs for unnecessary delays.

46.    Plaintiff(s) will agree to a reasonable protective order. which complies with the rules.

           a. Do not respond to these requests, withholding production, pending the entry of a
              court-ordered protective order. As stated herein, Plaintiff will agree to reasonable
              extensions of time and a pre-agreed order on protection.
           b. However, you must provide for and obtain an agreement on a protective order
              first. After such agreement is reached, Plaintiff( s) will agree to abide by the
              proposed protective order/confidentiality agreement pending court signature
              and/or entry.
           c. Plaintiff( s) will agree to a protective order that 1) encompasses protection for
              information which is genuinely confidential, proprietary and/or private, 2)
              excludes protection for documents for which confidentiality has been waived, 3)
              complies with the Tex. R. Civ. P., and the local rules of court, 4) does not require
              document(s) to be filed "under seal" simply because you marked them
              "confidential."
           d. As to filing documents under "seal,'' any agreement will include a requirement
              that the proponent of any document's purported confidentially, which would
              require document(s) be filed ''under seal," must obtain a signed court order
              requiring such documents be filed under seal within 60 days of marking or
              producing marked documents as confidential. Otherwise, this filing requirement

                                                                                                  15
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 16 of 30




              (will be) waived along with confidentiality of the documents for filling and/or use
              in any proceeding.
           e. Plaintiff(s) will not agree to any order which would also require documents be
              submitted under seal and/or for in-camera inspection, which also prevents such
              documents from being made part of the official record of the matter during the
              pendency of such determination . Likewise, the confidentiality agreement will
              also include a stipulation that any motion, or filing which would cause any
              document, on a temporary basis or otherwise, to not be made part of, or included
              in the Court's official record and/or record on appeal voids the confidentiality
              agreement.

47.    Plaintiff(s) seeks Discovery of Electronically Stored Information ("ESI''). In
accordance with Tex. R. Civ. P. 196.4, Plaintiff(s) hereby request(s) that all ESI and
responsive data or information that exists in electronic or magnetic form be produced in
the TIFF (or other format specified below).

48.     Plaintiff(s) seeks a conference regarding production of ESI documents as set forth
below. Plaintiff(s) agree(s) to collaborate on an agreed method for producing ESI, which
avoids undue burden and expense. See In re Weekley Homes, L.P., 295 S.W.3d 309 (Tex.
2009). Plaintiff(s) will entertain (other) methods of production, other than those specified
below, which preserve native document format, information, and metadata. This includes
Plaintiff's willingness to consider and reasonably adopt previously utilized and/or prior
court-adopted protocols within the relevant jurisdiction. This may include through prior
agreement, a tiered production process, which does not (initially) involve this protocol, but
which includes later supplementation utilizing the protocol. On request, Plaintiff(s) will
agree to a reasonable extension(s) and/or accommodations to facilitate the production of
ESI in order to avoid (any) undue burden or expense. Otherwise, images and information
will be produced with all metadata preserved under the protocol below.

49.     Defendant(s) must preserve Native format data. Regardless of the preliminary production
format, Defendant(s) is/are demanded and must preserve and maintain all documents in their
native format with all metadata intact. This preservation must include a complete and unaltered
archive of all documents made the subject of this request and/or relevant to this Matter. If it is
impossible or impracticable to convert native documents to the format specified below, then the
production of said material/documents will be in either 1) another format which offers the same
or similar content review, search and cross-reference capabilities, or 2) documents in their native
format.

50.    All production will be electronic unless otherwise agreed. Defendant(s) shall produce
ESI, documents, and data existing as electronic or magnetic data electronically. Production
responses will be via USB, Flash or "Jump" drive, or external digital hard drive, or by a mutually
agreeable digital file transfer protocol or method. Ifparticular document(s) warrant production
in a different format and/or a format not specified herein, Plaintiff(s) will cooperate with
Defendant(s) regarding a mutually acceptable format.


                                                                                                16
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 17 of 30




51.     Responses must include specific reference to documents by Bates number and range.
Documents and/or images must be marked sufficient to identify individual documents, which are
responsive to each request including the beginning and ending range of the documents with the
entire document produced in a consecutively numbered range.

52.    You must scan paper documents as high-quality images. Defendant(s) shall scan Black
and white paper documents as TIFF files. Defendant(s) shall scan color documents and
photographs, and images in color as 300 dpi single-page JPEG files with the quality setting at
high.

53 .    Defendant(s) will produce documents as Group IV "TIFF" files . Unless otherwise
specified in this request (or as might otherwise be agreed by the Parties) Defendant(s) shall
produce all documents will be produced as 300 dpi single-page TIFF files, using CCITT Group
IV compression. Each page will contain a readable Bates number that does not obscure in any
information contained in the original and/or source document.

54.   Reference files will accompany the Tiff images. All production documents will be
produced with extracted text and load files, including the following :

          a. A "Reference file" in either .dat (Relativity), .opt (Relativity I Concordance I
             Opticon), .dii (Summation), or .lfp (IPRO) (or other format), so long as the format
             used by Defendant(s) is readily and accurately convertible to the other formats
             listed without loss of any information. This "reference file" will associate each
             Bates number with its corresponding single-page image file; and,
          b. The parties shall also provide an ASCII delimited "load file," such as a data (.dat)
             or delimited text file (.csv), that will populate fields in a searchable flat database
             environment, containing one line for each document and fields for first and last
             Bates number.
          c. To the extent extractable information exists, data in the load file shall include the
             following fields of information:
                 i.  Beginning and ending document numbers;
                ii.  Beginning and ending attachment ranges (calculated from the first page of
                     the parent document to the last page of the last attached document);
               111.  "Parent" identification for attachments, i.e., information establishing the
                     relationship between documents and attachments;
               iv.   Page count within a document;
                v.   Date and time created, modified and accessed;
               vi.   Author(s), page count, title and/or the text in the "Title" field of the
                     application file;
              vii.   File type and path;
             vui.    The name of the application that generated the native file;
               ix.   A link to the native file if produced; and,
                x.   Custodian information.

55.    Defendant(s) will save and serve Optical Character Recognition (OCR) generated text, in

                                                                                                17
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 18 of 30




a text file named containing the Bates number of the document, saved in the same directory as
the images. For example, Defendant's Production 0000001.tiff and Defendant's Production
000000 l .txt.

56.     Word Processing Documents. Defendant(s) will convert and produce Word, WordPerfect,
and PDF documents produced consistent with the above. The text load file accompanying these
images will include the filename of the document as a metadata field . Defendant(s) will produce
extracted text (instead of OCR) unless Defendant(s) redact(s) the document. In that case,
Defendant( s) can produce OCR text.

57.     E-mails will be produced in date and temporal order with attachments extracted.
Defendant(s) will preserve all associations between emails and attachments, along with the
attachment themselves. Defendant(s) must produce e-mail attachments in consecutive order,
with attachments extracted produced proximately with the e-mail (which attached and sent or
forwarded the attachment(s), such that the relationship between the two are identified and
preserved using extracted metadata and/or custom metadata which identifies the "parent-child"
relationship between e-mail and attachment along with relevant range. Save for certain
exceptions noted below, Defendant(s) will convert Email and attachments to single-page images
and produce same as per the specifications set forth herein. Defendant(s) will also produce a
copy of the e-mails produced in their native form, as a .PST file .

58.    Specifically as to e-mails, the text load file shall contain, in addition to first and last Bates
numbers and delimited fields that capture the data in each of the following metadata fields: To,
From, CC, BCC, Subject, date sent, time sent, e-mail thread, number of attachments for emails
captured from Microsoft Outlook or Lotus Notes, Conversation Index. The text file
accompanying the TIFF images shall contain the extracted text from the email, with fields, which
include the above, as well as information described in 12(a-c) above, without limitation.

59.    Production of OCR text is acceptable for redacted e-mail documents. Attachments shall
be processed as though they were separate documents, and the text load file shall identify, for
each email, the Bates range of any attachment and/or consistent with the above.

60.     Defendant(s) will produce Excel files and other spreadsheets and digital photographs in
native file format, in a separate folder and/or file folder contained on the production media. The
corresponding text load file must contain a field that identifies the file path of the native file
corresponding to (these) document(s). Do not scan, image, or PDF Spreadsheets. Unless
previously agreed, these are to be produced in native format, or in a format which 1) produces
active/working fields from the spreadsheet, and 2) preserves metadata information described
herein and avoids the production of voluminous and needless empty excel and/or spreadsheet
files.

61.     A placeholder image with Bates number(s) must be included in the location (within the
sequence of other documents produced) which identifies the document by name or Bates number
and range and indicates where the spreadsheet is located, i.e. , the separate folder. For example,
if an excel spreadsheet is attached to an e-mail, a placeholder document should be included in the

                                                                                                     18
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 19 of 30




e-mail production, but the extracted excel attachment must be served in the separate folder
discussed above.      Responses and/or sufficient information must be provided in/on the
placeholder, text load file, or other reference to allow the Parties to search for either the e-mail or
the attached spreadsheet and locate and/or identify both, i.e., all communications/attachments
within a specific parent-child (document) relationship.

62.     Again, Plaintiff(s) is/are amenable to alternative methods of production, which preserve
native content and/or metadata. But insofar as production involves imaging, the method should
ensure that superfluous pages containing zero relevant data or information are not produced.

63 .   ESI and/or document subject to the ESI protocol include, without limitation:
          a. Spreadsheets and tables, e.g., Excel or Lotus 123 worksheets;
          b. Accounting application data, e.g., QuickBooks, Money, Peachtree data files;
          c. Sound recordings, e.g., WA V and MP3 files ;
          d. Video and animation, e.g., A VI and MOV files ;
          e. Computer aided design/drawing files e.g., .dwg, .dxf, .rvt;
          f. PowerPoint presentations, e.g., .PPT and .PPTX
          g. Microsoft Access databases, e.g. , .MDB and .ACCDB;
          h. Images, e.g., -JPG, .JPEG, and .PNG;
          i.  Scheduling files e.g., .P3, .P3C, .PRY, and .XER'; and,
          J. Any other non-text based file type, e.g., other than Microsoft Word, or Word
              Perfect formats such as .doc, .txt, docx., .rtf, .wpd.

64.     Defendant(s) will seek to avoid unnecessary duplication of identical documents. If
identical documents can be identified by metadata or otherwise, and substituted with single page
placeholder documents identifying the same document, Defendant(s) shall do so. For example, a
document attached to an e-mail sent, forwarded, forwarded multiple times, Defendant(s) should
produce said document/attachment once and provide place holders elsewhere in lieu of
producing the same document multiple times.

65.     In addition to the above, Defendant(s) shall produce a PDF version of the documents
made responsive to Requests 1, 2, and 3. These versions will contain the same Bates range as
their TIF counterparts, but will also include the terms "PDF Version", which follows the relevant
Bates range.

                               NOTICE OF AUTHENTICATION

66.    As per Tex. R. Civ. P. 193.7, Plaintiff(s) intend to use all documents exchanged and
produce between the Parties, including but not limited to correspondence and discovery
responses during the trial of the matter styled and captioned above.

             PLAINTIFF'S REQUEST FOR PRODUCTION TO DEFENDANT

67.    Request for Production No. 1: Produce the following documents:


                                                                                                    19
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 20 of 30




           a. A certified copy of the Policy.
           b. A certified copy of the Policy Declaration Page(s), for the Subject Property, for
              the last three years.

68.    Request for Production No . 2: Produce a color copy of the Claim File.

69.    Request for Production No. 3: Produce the complete Underwriting File(s) for the Policy
or Policies issued to Plaintiff(s) for the Subject Property, for the Policy Period covering the
Event

70.    Request for Production No. 4: Produce the complete Underwriting File(s) for the Policy
or Policies issued to Plaintiff(s) for the Subject Property for two Policy Periods and/or years
preceding the year of the Event.

71.     Request for Production No 5: If you contend Plaintiff(s) made Other Claim(s) for
property damage(s), which affected your Claim decision(s), for these Other Claim(s), produce
certified copies of:

           a. The relevant underwriting file(s);
           b. Relevant policies; and,
           c. The Claim file(s).

72.    Request for Production No. 6: Produce all Communications with Plaintiff(s).

73 .   Request for Production No. 7: Produce all communications with any person or entity
regarding Plaintiff(s), the Subject Property, or Claim.

74.     Request for Production No. 8: Produce all communications with any local, state, or
federal governmental entity related to the Plaintiff(s), Subject Property, Claim, or Lawsuit.

75.    Request for Production No . 9: Produce all Claim related communications to, from, or
involving any:

           a.   Claim handler, personnel, and manager;
           b.   Independent, or public adjuster;
           c.   Inspector or estimator;
           d.   Any non-third party engineer or consultant;
           e.   Any third party contractor, engineer or consultant;
           f.   The direct or indirect managers or supervisors of these individuals or entities.

76.     Request for Production No. 10: Produce all communications with Plaintiffs insurance
agent, which relates to the Claim, the Subject Property, or the Lawsuit. Request for Production
No. 11 : Produced Plaintiffs file and/or records kept or maintained by Plaintiffs insurance
agent, for which you have custody, control or access.


                                                                                                   20
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 21 of 30




77.    Request for Production No. 12:         Produce all documents which identify Plaintiffs
Insurance Agent.

78.     Request for Production No. 13: Produce all documents and materials provided to
Plaintiff(s) regarding the Claim or Subject Property.

79.    Request for Production No. 14: Produce all documents and materials, which Plaintiff(s)
provided to you, regarding the Claim or Subject Property.

80.     Request for Production No. 15: Produce all documents and materials, which any person
other than Plaintiff(s), provided to you, regarding the Claim or Subject Property.

81 .    Request for Production No. 16: Produce all reports, weather reports, storm reports,
interviews, witness statements, surveys, appraisals, damage estimates, proofs of loss, or adjuster
report(s) referring to the Claim, Subject Property or damage to the Subject Property.

82.    Request for Production No. 17: Produce color copies of all visual depictions,
reproductions, diagrams, drawings, photographs, video recording or tapes of, or related to the
Subject Property before, on or after the date of Loss.

83.    Request for Production No. 18: Produce all claims handling instructions, manuals,
standards or guidelines in effect on the date of loss, which relate to the claims handling practices,
procedures and standards for property damage of the type, which is made the basis of the Claim.

84.     Request for Production No. 19: Produce all documents reflecting the condition of the
Subject Property or damages to the Subject Property for similar prior insurance claim(s) (if any)
asserted by Plaintiff(s) relative to the Subject Property.

85.   Request for Production No. 20: If you contend any of the following, then produce all
documents evidencing the basis of any of these contentions.

           a.   Plaintiff sustained no damages whatsoever;
           b.   Plaintiff sustained no damages caused by the Event;
           c.   Plaintiff sustained damage, caused by some other event or cause;
           d.   Plaintiff sustained no covered loss under the Policy.

86.    Request for Production No. 21: Produce document(s) evidencing Reserves set for the
Claim.

87.     Request for Production No. 22: Produced all requests for information to or from any
Third Party regarding the Subject Property, the Plaintiff(s), or the Claim or, or any other claim
for the last three years.

88.     Request for Production No. 23 : All formal or informal policies, procedures or guidelines
utilized to assist, instruct, advise, or guide any person who handled the Claim, or which was

                                                                                                  21
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 22 of 30




created and/or maintained by you relative to claims handling and/or adjustment of the type of
claim(s) made the basis of the lawsuit, which were in effect on the date ofloss.

89.    Request for Production No. 24: Produce all documents and information received or
obtained by you through any method whatsoever, from any person(s), entity(ies), or source,
which relates to Plaintiff, the Subject Property, the Policy or Claim. This request is inclusive of
discovery in this matter, or any other matter insofar as it relates to the documents and
information described in this request.

90.     Request for Production No. 25: Produce document(s), which identify all person(s) or
entities who inspected, assessed causation and/or assessed damages, inclusive of any person(s)
who provided you with any report and/or estimate of the cost to repair damages for the Claim. In
your response, segregate between:

           a. your employees;
           b. Persons/entities with whom you engaged or contracted for relevant services; and,
           c. Persons or entities not employed, engaged, or contracted by you.

91.     Request for Production No. 26: Produce all communications between you and any
person(s) who inspected, assessed causation and/or assessed damages, inclusive of any person(s)
who provided you with any estimate of the cost to repair damages for the Claim. This request
includes all reports, assessments, and estimates in their partial, preliminary, draft, and final
form(s).

92.     Request for Production No. 27: If you hired or engaged any Third Party, including
without limitation an engineer, appraiser, or inspector, to inspect and assess causation and/or
assess damages relative to the Subject Property or Claim, produce all:

           a. Documents which identify this/these person(s) or entity(ies);
           b. All communications between you and this/these person(s) or entity(ies);
           c. All reports, assessment, estimates in their partial, preliminary, draft, and final
              form(s);
           d. All agreement, contracts, bills, invoices, payments with, by or to this/these
              person(s) or entity(ies);
           e. Documents or information indicating how many times you have engaged or hired
              this/these person(s) or entity(ies) in the past;

93.     Request for Production No. 28: Produce a copy of the source(s) for prices or price list
utilized by you and/or your estimator in your estimate to repair damages. Insofar as this price list
is derived from a program, vendor-maintained database, or collection of prior, similar estimates,
produce this underlying data.

94.     Request for Production No. 29: In addition to the Claim number, produce documents
sufficient to identify all internal claim number(s), code(s), name(s), and nomenclature(s), utilized


                                                                                                 22
 Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 23 of 30




by you internally and/or without your company to refer or identify the Plaintiff, Claim, other
than the Plaintiffs name and Claim Number assigned by you and/or listed defined above.

95.     Request for Production No. 30: Insofar as you assert Plaintiffs Claim was submitted to
you untimely, produce documents that support this contention. Include documents which
memorialize the date and time of Plaintiffs loss report and the precise section of the policy
relied upon for this contention. If you assert no such contention, respond to this request with
"None."

96.   Request for Production No. 31 : Insofar as you denied any part of the Claim, identify
documents:

          a. Supporting this denial and
          b. Evidencing the explanations(s) offered and delivered by you to Plaintiff(s)
             regarding this denial.

97.   Request for Production No. 32: Produce documents, which identify any depreciation
method, formula, program, or table utilized by you in underwriting the Policy.

98.   Request for Production No. 33 : Produce documents, which identify any depreciation
method, formula, program, or table utilized by you in adjusting, paying, or denying the Claim.

99.     Request for Production No. 34: Produce all oral and written statements related to
Plaintiff(s), the Claim, or Subject Property.

100. Request for Production No. 35: Pursuant to the Tex. R. Civ. Evid., produce all
documents evidencing criminal conviction, which you intend to use as evidence to impeach any
party or witness.

101. Request for Production No. 36: Produce and identify any documents or materials made
the specific basis of your response to any Interrogatory No. 2.

102. Request for Production No. 37: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 4.

103. Request for Production No. 38: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 5.

104. Request for Production No. 39: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 6.

105. Request for Production No. 40: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 7.



                                                                                            23
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 24 of 30




106. Request for Production No. 41: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 10.

107. Request for Production No. 42: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 11.

108. Request for Production No. 43 : Produce any documents or materials made the specific
basis of your response to any Interrogatory No . 12.

109. Request for Production No. 44: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 14.

110. Request for Production No. 45: Unless you unequivocally admitted Request for
Admission No. 3, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

111. Request for Production No. 46: Unless you unequivocally admitted Request for
Admission No. 7, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

112. Request for Production No. 47: Unless you unequivocally admitted Request for
Admission No. 8, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

113. Request for Production No. 48: Unless you unequivocally admitted Request for
Admission No. 10, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

114. Request for Production No. 49: Unless you unequivocally admitted Request for
Admission No. 12, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

115. Request for Production No. 50: Unless you unequivocally admitted Request for
Admission No. 13, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

116. Request for Production No. 51: Unless you unequivocally admitted Request for
Admission No. 14, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

117. Request for Production No. 52: Unless you unequivocally admitted Request for
Admission No. 15, produce all documents and materials you contend support your denial and/or
refusal to admit said request.



                                                                                         24
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 25 of 30




118. Request for Production No. 53: Unless you unequivocally admitted Request for
Admission No. 16, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

119. Request for Production No. 54: Unless you unequivocally admitted Request for
Admission No. 17, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

120. Request for Production No. 55: Unless you unequivocally admitted Request for
Admission No. 19, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

121. Request for Production No. 56: If you declared the Event as a "Catastrophe" or "Cat,"
produce documents relevant to this declaration.

122. Request for Production No. 57: Produce any reinsurance Policy relevant to coverage for
the Claim, or groups of claims, which include the Claim.

123. Request for Production No. 58: Produce all communication, reports, periodic reports,
assessments, reserve-related communications, with any reinsurer regarding the Claim, or groups
of claims, which include the Claim.

124. Request for Production No. 59: Produce all communication with any Attorney, regarding
the Plaintiff, Subject Property, or Claim, which predates your receipt of any letter of
representation relative to the Claim.

125. Request for Production No. 60: Produce all communication, between your Attomey(s)
and other attomey(s) who/whom does/do not represent you, regarding the Plaintiff, the Subject
Property, or Claim, or groups of claims, which do include, or may include the Claim.

126. Request for Production No. 61: Produce the resume or CV for all consultants, engineers,
experts, which you consulted, utilized or retained regarding the Claim.

                PLAINTIFF'S INTERROGATORIES TO DEFENDANT
127. Interrogatory No. 1: Identify and describe the name and/or entity name, title, address,
telephone number, employer, and description of their involvement in the Claim for any person or
entity that:

          a. Participated Claims assessment, handling, adjustment, or payment;
          b. Communicated with you regarding the Plaintiff, Subject Property, or Claim;

128. Interrogatory No. 2: If you contend the Policy does not cover some or all of the damages
to the Subject Property, describe and/or identify:

          a. The scope, cause, and origin of damages you contend is/was not covered; and,

                                                                                            25
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 26 of 30




           b. All Policy-based term(s), exclusion(s), or the contractual basis for your
              contention(s) as to the absence of and/or exclusion from coverage for part or all of
              the damage(s);
           c. The factual basis for your assertion (if any) in the absence of coverage, covered
              damages, or excluded coverage; and,
           d. All documents supporting your response a), b), and c).

129. Interrogatory No. 3: Describe the history of any estimates obtained by you and/or
provided to Plaintiff(s), including without limitation all drafts, revisions, and reconciliations of
any estimates.

130. Interrogatory No. 4: If you contend that Plaintiff(s) failed to give you proper and/or
timely notice of the Claim, describe the details of this contention and how any alleged failure
prejudiced your ability to adjust the Claim. Include in this description and/or identify documents
sufficient to describe or explain:

           a. The date of when you first received notice of the Claim;
           b. The date you first discussed the Claim with Plaintiff(s) if different from your
              response to a) above;
           c. The date you inspected first inspected the property;
           d. The date in which you delivered your Claim response to Plaintiff;
           e. The method you used to communicate your conclusions.

131. In the event, one or more of the proceeding items of information exists, or is made the
part basis for your assertions relative to any alleged failure of proper or timely notice, explain
this in your response.

132. Interrogatory No. 5: Do you contend Plaintiff(s) failed to provide you any requested
information or materials, which prejudiced your ability to evaluate and adjust the Claim? If so,
explain your assertion in this regard and include:

           a. A detailed description of how this alleged failure precluded your evaluation and
              adjustment of the Claim;
           b. A description of whether or not you actually did evaluate, adjust and respond to
              the Claim

133. Interrogatory No. 6: If you contend Plaintiffs acts or omissions voided, nullified, waived
or breached the Policy, state the factual basis of this contention and identify all documents and
policy terms which you assert support this contention

134. Interrogatory No. 7: If you contend Plaintiff(s) failed to satisfy condition precedent or
any covenant contained in the Policy, explain the basis of this contention.

135. Interrogatory No. 8:      Identify all requests for material and information sought by you
regarding the Claim.

                                                                                                 26
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 27 of 30




136. Interrogatory No. 9: Identify all correspondence sent by you which explains any part of
the Claim which you denied, or explains your Damage estimate.

13 7. Interrogatory No. 10: If you anticipated litigation in relation to the Claim, identify this
date and explain the specific basis of this contention, identifying all documents, which support
this contention.

138. Interrogatory No. 11: If you applied depreciation as part of your claims adjustment
process, explain your method in detail. Identify all components of the Subject Property, by
component name and age, to which you applied depreciation along with explaining the method
you applied for each. If you applied the same level of depreciation, to all component parts of the
Subject Property as a whole, explain this in your answer.           If this method differs from
depreciation applied in underwriting the policy or any other context, explain the difference. If
this method is contained in any written policy, instruction or guideline, identify all such
documents.

139. Interrogatory No. 12: Describe whether you applied depreciation to labor or any repair
related activity (or any portion thereof). Include amounts involved, the method applied and the
name and/or insurance industry name for the method.

140. Interrogatory No. 13 : In lieu of additional requests for admission, identify facts, which
you will agree to admit and/or agree to jointly stipulate, in order to streamline litigation and
reduce costs. This might include, without limitation, correct party information, date of loss, loss
coverage, type of coverage (for example ACV vs. RCV), coverage limits.

141. Interrogatory No. 14: Identify all documents which support each defense and/or
affirmative defense described in your Original Answer, including all amendments thereto.

142. Interrogatory No 15: As it relates to your response to Request for Production No. 20,
explain how or why the documents produced in response to this request, support your
assertion(s) (if any) that Plaintiff(s):

           a.   Sustained no damages whatsoever;
           b.   Sustained no damages caused by the Event;
           c.   Sustained damage, caused by some other event or cause;
           d.   Sustained no covered loss under the Policy.

143. Interrogatory No. 16: Identify, and describe the work performed, or information
provided by each person(s) or entities who/whom/that inspected, assessed causation, assessed
damages, inclusive of any person(s) who provided you with any estimate of cost to repair
damages for the Claim, or provided you with information considered by you as part of your
assessment of the Claim. In your response, segregate between and/or explain the role of each:

           a. Person(s) employed by you

                                                                                                27
  Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 28 of 30




           b. Person(s) I entities with whom you engaged or contracted for relevant services;
              and,
           c. Person(s) or entities not employed, engaged, or contracted by you.

144. Interrogatory No. 17: Identify and describe the name, title, address, telephone number,
employer, description of their involvement in the Claim for any person or entity that participated
in the creation of your responses to these interrogatories.

             PLAINTIFF'S REQUEST FOR ADMISSIONS TO DEFENDANT

145. Request for Admission No. 1: Admit the Policy is an Actual Cash Value or "ACV"
policy.

146. Request for Admission No. 2: Admit the Policy is a Replacement Cost Value or "RCV"
policy.

147. Request for Admission No. 3: Admit that aside from the Claim, Plaintiff(s) has/have
submitted no previous claim for damages to the subject Property.

148.   Request for Admission No. 4: Admit you reinsured the Policy.

149. Request for Admission No. 5: Admit you created or hired someone to create a damage
repair estimate for Plaintiffs Claim.

150. Request for Admission No. 6: Admit you did not create or hire someone to create a
damage repair estimate for Plaintiffs Claim.

151. Request for Admission No. 7: Admit one or more persons who participated in the
adjustment of the Claim did not visit or physically inspect the Subject Property.

152.   Request for Admission No. 8: Admit you depreciated labor as part of your estimate.

153. Request for Admission No. 9: Admit you denied part or all of Plaintiffs Claim based on
the untimeliness of the Claim.

154.   Request for Admission No. 10: Admit Plaintiff(s) timely reported the Claim.

155. Request for Admission No. 11 : Admit you denied the Claim in whole or in part because
you contend the Claim is not covered by the Policy.

156. Request for Admission No. 12: Admit you did not request a sworn proof of loss from the
Plaintiff(s).

157. Request for Admission No. 13: Admit you did not request a sworn proof of loss from
any insured person other than the Plaintiff(s).

                                                                                               28
 Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 29 of 30




158. Request for Admission No. 14: Admit a windstorm caused the damages reported in the
Claim.

159.   Request for Admission No. 15: Admit windstorm is/are a Covered Peril under the Policy.

160. Request for Admission No. 16: Admit the Policy was in full force and effect on the Date
of Loss.

161. Request for Admission No. 17: Admit Plaintiff(s) paid all required premiums under the
policy as of the Date of Loss.

162.   Request for Admission No. 18: Admit you set reserves relative to the Claim.




                                                                                          29
Case 6:19-cv-00097 Document 1-1 Filed on 11/15/19 in TXSD Page 30 of 30
